EXHIBIT99.4 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION OFANGIODYNAMICS On May 22, 2012 (the “Closing Date”), AngioDynamics, Inc. (“AngioDynamics”) completed the acquisition of privately-held Navilyst Medical, Inc. (“Navilyst”). The following unaudited pro forma condensed combined financial statements are derived from and should be read in conjunction with historical consolidated financial statements and related notes of AngioDynamics, which are incorporated by reference, and Navilyst, which are included in the proxy statement filed by AngioDynamics with the Securities and Exchange Commission on April 2, 2012. The unaudited pro forma condensed combined balance sheet as of February29, 2012 and the unaudited pro forma condensed combined statement of income for the nine months ended February29, 2012 and the year ended May31, 2011 are presented herein. The unaudited pro forma condensed combined balance sheet combines the unaudited condensed balance sheets of AngioDynamics as of February29, 2012 and Navilyst as of December31, 2011 and gives effect to the acquisition as if it had been completed on February 29, 2012. The unaudited pro forma condensed combined statements of income combine the historical results of AngioDynamics for the nine months ended February 29, 2012 and the year ended May31, 2011 and Navilyst for the nine months ended December31, 2011 and for the twelve month period ended June30, 2011 and gives effect to the acquisition as if it occurred on June1, 2010. The unaudited pro forma condensed combined financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed combined financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations would actually have been if the acquisition occurred as of the dates indicated or what financial position or results would be for any future periods. The unaudited pro forma condensed combined financial statements are based upon the respective historical consolidated financial statements of AngioDynamics and Navilyst, and should be read in conjunction with (1)the accompanying notes to the unaudited pro forma condensed combined financial statements, (2)the unaudited condensed consolidated financial statements for the nine months ended February 29, 2012 and notes thereto of AngioDynamics included in AngioDynamics’ Quarterly report on Form 10-Q, (3)the audited consolidated financial statements for the fiscal year ended May31, 2011 and notes thereto included in AngioDynamics’ Annual Report on Form 10-K, and (4)the audited consolidated financial statements and notes thereto for the year ended December31, 2011 of Navilyst beginning on page F-1 of the proxy statement filed April 2, 2012. The unaudited pro forma condensed combined financial information was prepared using the acquisition method of accounting with AngioDynamics treated as the acquiring entity. Accordingly, we have adjusted the historical consolidated financial information to give effect to the impact of the consideration issued in connection with the acquisition. In the unaudited pro forma condensed combined balance sheet, AngioDynamics’ cost to acquire Navilyst has been allocated to the assets acquired and liabilities assumed based upon the respective fair values as of the date of the acquisition. Any differences between fair value of the consideration issued and the fair value of the assets and liabilities acquired is recorded as goodwill. The amounts allocated to the acquired assets and liabilities in the unaudited pro forma condensed combined financial statements are based on certain valuations and other studies that were performed by AngioDynamics with the services of outside valuation specialists after the closing of the acquisition. The unaudited pro forma condensed combined statements of income also include certain purchase accounting adjustments, including items expected to have a continuing impact on the combined results, such as increased amortization expense on acquired intangible assets. The unaudited pro forma condensed combined statements of income do not include the impacts of any revenue, cost or other operating synergies that may result from the acquisition or any related restructuring costs. Cost savings, if achieved, could result from material sourcing and elimination of redundant costs including headcount and facilities. The unaudited pro forma condensed combined financial statements do not reflect certain amounts resulting from the acquisition because we consider them to be of a non-recurring nature. Such amounts will be comprised of charges for the sale of inventories revalued at the date of acquisition as well as restructuring and other exit and non-recurring costs related to the integration of the AngioDynamics and Navilyst businesses. AngioDynamics and Navilyst have just recently begun collecting information in order to formulate detailed integration plans to deliver planned synergies. However, at this time, the status of the integration plans and the related acquisition-related costs are too uncertain to include in the pro forma financial information. Based on AngioDynamics’ review of Navilyst’s summary of significant accounting policies disclosed in Navilyst’s financial statements, the nature and amount of any adjustments to the historical financial statements of Navilyst to conform their accounting policies to those of AngioDynamics are not expected to be significant. See the accompanying notes to the unaudited pro forma condensed combined financial statements which are an integral part of these statements. The pro forma adjustments are explained in Note 3 — Pro Forma Adjustments. -2- ANGIODYNAMICS, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF FEBRUARY 29, 2012 (In thousands, except share and per share amounts) Angio- Dynamics Navilyst Pro Forma Adjustments Pro Forma Combined ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ ) J N $ Marketable securities, at fair value - ) A Total cash, cash equivalents and marketable securities ) Accounts receivable, net - Inventories D Deferred income taxes - Prepaid expenses and other - Total current assets ) PROPERTY, PLANT AND EQUIPMENT-AT COST, net ) L OTHER ASSETS ) I J INTANGIBLE ASSETS, net ) B C GOODWILL ) B M DEFERRED INCOME TAXES, long term - E PREPAID ROYALTIES - - TOTAL ASSETS $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ $ - $ Accrued liabilities ) I K Current portion of long-term debt ) I J Total current liabilities LONG-TERM DEBT, net of current portion ) I J DEFERRED INCOME TAXES, long term ) E - MANDATORY REDEEMABLE PREFERRED STOCK, net - ) I - OTHER Total liabilities ) COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock - Common stock - 95 G Additional paid-in capital ) F G Retained earnings (accumulated deficit) ) F ) K Accumulated other comprehensive loss ) - - ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ ) $ See the accompanying notes to the unaudited pro forma condensed combined financial statements which are an integral part of these statements. The pro forma adjustments are explained in Note 3 – Pro Forma Adjustments. -3- ANGIODYNAMICS, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE NINE MONTHS ENDED FEBRUARY 29, 2012 (In thousands, except share and per share amounts) Angio-
